Citation Nr: 0530480	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical spine 
disability.

2.  Entitlement to an increased evaluation for residuals of a 
low back injury with intervertebral disc syndrome, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977 and from March 1980 to February 1984.  

In January 2004, the issue of entitlement to an increased 
evaluation for service-connected residuals of a low back 
injury with intervertebral disc syndrome (low back 
disability), currently rated as 40 percent disabling, was 
remanded by the Board of Veterans Appeals (BVA or Board) to 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), in response to an Order of the United 
States Court of Appeals for Veterans Claims (Court), for 
additional development.  The case is again before the Board 
for adjudication.

The veteran testified at a videoconference hearing before the 
BVA in June 2005, which he accepted in lieu of an in person 
hearing, and a transcript of the hearing has been added to 
the record.  

For the reasons indicated below, the issue of entitlement to 
an increased evaluation for service-connected low back 
disability will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  An unappealed June 1999 RO decision denied the veteran's 
attempt to reopen a claim of entitlement to service 
connection for cervical spine disability.  

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the June 1999 rating decision. 

3.  The veteran has degenerative disc disease of the cervical 
spine due to an injury the he sustained during service.


CONCLUSIONS OF LAW

1.  The evidence associated with the claims file subsequent 
to the June 1999 rating decision that denied service 
connection for cervical spine disability is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

2.  Degenerative disc disease of the cervical spine was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  An error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this case, 
however, the decision of the Board noted below renders any 
such failure to be harmless.  


Finality/new and material evidence

Law And Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

VA must follow a two-step process in evaluating previously 
denied claims.  First, VA must determine whether the 
evidence added to the record since the last final decision 
is new and material.  Only evidence presented since the 
last final denial on any basis, either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, VA must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his current request to reopen his claim after August 
29, 2001, the current version of the law remains 
applicable in this case.

According to the relevant VA regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers.  Material 
evidence means existing evidence that, 
by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of the 
last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Analysis

The RO originally denied the veteran's claim of entitlement 
to service connection for cervical spine disability in an 
unappealed rating decision in May 1986 because there was no 
evidence in service of neck disability.  The RO subsequently 
declined to reopen a claim for service connection for 
cervical spine disability in unappealed rating decisions 
dated in June 1989, July 1998, and June 1999.

The additional evidence received since the RO's June 1999 
rating decision includes VA and private medical records, as 
well as testimony from the veteran.

The additional medical evidence includes a July 2004 
statement from a VA physician who had reviewed the veteran's 
file, including his service medical records.  The VA examiner 
conducted an orthopedic evaluation of the veteran in July 
2004, diagnosed degenerative disc disease of the cervical 
spine, and concluded that it was "at least as likely as 
not" that the degenerative disc disease of the cervical 
spine resulted from an automobile accident injury shown in 
the veteran's service medical records in August 1983.  

The evidence received since June 1999 is new, as it was not 
of record at the time of the June 1999 RO decision, and it is 
not cumulative or duplicative of evidence previously 
considered.  The additional evidence is also material in that 
it bears on the underlying issue of whether the veteran has a 
cervical spine disability that is related to service.  That 
is, there is current medical evidence of cervical spine 
disability, namely degenerative disc disease, and a medical 
statement indicating the possibility that the veteran's 
current cervical spine problems are related to service.  
Consequently, the Board finds that the evidence submitted 
since the June 1999 RO decision raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (2004).  

Thus, because the Board finds that new and material evidence 
has been received since the June 1999 RO decision that denied 
service connection for cervical spine disability, the claim 
is reopened and must be adjudicated de novo.

Service Connection 

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Analysis

The veteran's service medical records reveal that he was in 
an automobile accident in August 1983 in which the car he was 
riding in was hit from behind; he was taken to an emergency 
room for treatment.  His complaints included neck, back and 
chest pain.  X-rays of the back and neck were normal.  The 
diagnoses in August 1983 included status post motor vehicle 
accident with soft tissue injury of the chest, muscle spasm, 
and chronic low back pain.  The veteran complained in 
November 1983 of neck stiffness, and cervical strain was 
diagnosed.  When seen in physical therapy in November 1983, 
it was noted that the veteran's problem appeared to be 
psychosomatic.  The assessment later in November 1983 was 
recurrent neck pain of unknown etiology.

The veteran's post-service medical records reveal continued 
complaints of cervical spine disability.  He complained on VA 
examination in June 1985 of head, neck, chest, and back pain 
due to an automobile accident; the diagnosis was chronic 
dorsal and lumbar strain.  According to a VA Memorandum dated 
in March 1986, the veteran complained of low back and neck 
problems since service, and the impression was that the 
veteran appeared to have a back problem of some sort, with 
chronic strain at least.

The diagnoses on VA examination in July 1995 included chronic 
cervical spine pain.  The veteran's complaints on VA 
examination in June 1997 included chronic pain syndrome of 
the cervical and lumbar spine. It was reported in VA 
outpatient records for October 1998 that X-rays of the 
cervical spine showed osteophytes, especially at C5-6.  An 
electromyogram (EMG) in March 2000 showed mild chronic C6 and 
C8 radiculopathy without definite active denervation signs.  
Magnetic resonance imaging (MRI) of the cervical spine in 
November 2002 revealed chronic disc herniation and osteophyte 
formation at C6-7 on the left with foraminal narrowing, 
moderate foraminal and canal narrowing at C5-6, and mild 
foraminal narrowing at C4-5.  

Based on the Board's January 2004 remand, an evaluation of 
the veteran's spine was conducted by a VA physician in July 
2004.  After review of the claims files and examination of 
the veteran, the VA examiner diagnosed degenerative disc 
disease of the cervical spine and concluded that, given the 
veteran's well-documented "whiplash injury" in August 1983, 
it was "at least as likely as not" that his degenerative 
disease of the cervical spine resulted from that automobile 
accident. 

The above evidence reveals a current diagnosis of cervical 
spine disability involving degenerative disc disease, 
complaints and findings of cervical spine disability 
beginning in service, and a nexus opinion finding a 
connection between the veteran's current degenerative disc 
disease of the cervical spine and his automobile injury in 
service in August 1983.  There is no nexus opinion on file 
adverse to the veteran's claim.  Because all three elements 
of Hickson have been shown, service connection for cervical 
spine disability, namely degenerative disc disease of the 
cervical spine, is warranted.


ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted.


REMAND

Regulatory changes amended the rating criteria for evaluating 
intervertebral disc syndrome effective on September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 
26, 2003, VA revised the criteria for diagnosing and 
evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2004).  

The issue of entitlement to an increased evaluation for 
service-connected low back disability was remanded by the 
Board in January 2004 for additional development, to include 
a current examination of the low back and consideration of 
the veteran's service-connected low back disability under the 
new regulations effective September 23, 2002.  In its January 
2004 remand, the Board directed the RO to obtain a VA 
examination of the veteran's service-connected low back 
disability and then to review the veteran's claim based on 
the additional evidence with consideration of " . . . the 
schedular criteria both prior to and after September 23, 2002 
. . ."  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although a VA examination was conducted in July 2004 and a 
Supplemental Statement of the Case denying an increased 
evaluation for service-connected low back disability was 
issued in October 2004, the Supplemental Statement of the 
Case did not include any specific schedular criteria either 
in the laws and regulations or reasons and bases sections.  
Consequently, the veteran was not provided with the current 
schedular criteria applicable to his service-connected low 
back disability; and it does not appear that the schedular 
criteria effective on and after September 23, 2002 was 
considered by the RO in its October 2004 denial.  Therefore, 
the Board finds that the RO did not comply with the terms of 
the Board's January 2004 remand.  Because the RO has not 
fulfilled its obligations, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him since July 2004 for his low back 
disability.  After securing any 
appropriate consent from the veteran, the 
RO should obtain any such treatment 
records that have not previously been 
associated with the veteran's VA claims 
folder.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran of this and request him to 
provide copies of the outstanding medical 
records.

2.  Thereafter, the RO should 
readjudicate the increased rating issue 
currently on appeal, taking into 
consideration any and all evidence that 
has been added to the record since the 
last adjudicative action, as well as the 
recent changes to the schedular criteria 
involving the spine effective September 
23, 2002 and September 26, 2003.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided a Supplemental Statement of the 
Case which should include the new spine 
rating criteria, all relevant diagnostic 
codes, and the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The veteran and 
his attorney should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


